EXHIBIT 10.32

 

July 10, 2003

 

Mr. Mitch Marecki
Senior Manager
Service Parts Procurement
DaimlerChrysler Corporation
26311 Lawrence Avenue
Centerline, Michigan 48015-1201

 

Subject:  DaimlerChrysler/Aarons Automotive Products Letter of Agreement Dear
Mr. Marecki;

 

Dear Mr. Marecki:

 

This letter sets forth the agreement between DaimlerChrysler Corporation (“DCX”)
and Aaron’s Automotive Products, Inc. (“AAP”) regarding certain changes to the
agreement pursuant to which AAP supplies remanufactured product to the Mopar
Division of DCX.

 

1)                          Price Concession:

1.                           AAP will agree to [XXX] price concession on all
remanufactured product currently supplied to support Mopar’s Remanufacturing
Enterprise.

2.                           AAP will provide additional price concessions of
[XXX] each for the years 2004 and 2005; the effective dates for these future
concessions will be January 1st of each year.

 

2)                          Length of Contract:

1.                           DCX and AAP agree that this Letter of Agreement
shall cover the time frame 6/30/03 through 12/31/05.  During that time period
DCX may not (i) terminate without cause part or all of this agreement or any
order with respect to any Continuing/Replacement business (as defined in
paragraph 3.2. below), other than the 606 transmission business, or (ii) obtain
Continuing/Replacement business, other than the 606 transmission business, from
third parties or from within DCX or its subsidiaries, except to the extent that
AAP is unable to provide Continuing/Replacement business.

 

3)                          “New” vs. “Continuing/Replacement” Business
Opportunities:

1.                           AAP recognizes DCX/Mopar’s intent to competitively
quote “New” business opportunities.  Both parties agree that “New” business is
defined as any introductory product that represents distinct differentiation
from any current product.

2.                           AAP agrees to [XXX] Pricing Policy” regarding
“Continuing/Replacement” business opportunities.  “Continuing/Replacement”
business opportunity is defined as (i) any current product or product line
(including subsequent model years) and (ii) any new product or product line that
replaces a current product (ex:  48RE replacing 47RE).

3.                           Should the [XXX] Pricing Policy” prove insufficient
in certain instances regarding resolution of possible differences of opinion
between Mopar and AAP, DCX acknowledges that AAP, during the term of this
agreement, [XXX].

 

--------------------------------------------------------------------------------


 

4.                           Both parties agree that the 45RFE Program will be
considered as “Continuing/Replacement” business.

 

4)                          Continuing MCM Participation:

1.                           AAP agrees to continue to participate in MCM
Initiatives provided that they reflect margin-neutral consequences to AAP.

2.                           DCX agrees that all MCM Initiatives identified and
acted upon in 2003, in excess of those initiatives that total to date [XXX],
shall be credited towards 2004 results.

3.                           DCX agrees that, beyond the immediate price
concession and those scheduled for 1/1/04 and 1/1/05, all future cost savings
realized by DCX during the term of this agreement [XXX].

 

5)                          AAP Internal Cost Savings Initiatives:

1.                           During the term of this agreement, AAP may elect to
relocate/rearrange all or certain portions of their current production and
remanufacturing systems in order to realize internal cost reductions and
associated benefits.  The result of these initiatives shall remain to the sole
benefit of AAP.  AAP agrees that any initiatives in this regard will not result
in increased system cost to DCX.

 

6)                          Collateral Open Economic Issues:

1.AAP and DCX acknowledge and agree that certain other open economic issues must
be addressed and resolved within a reasonable time frame.  The attachment to
this letter of agreement details the pertinent issues and defines them within
the categories of either “immediate” or “long term”.  Both parties agree that
“immediate” open economic issues shall be settled within 30 days of the start of
this agreement.  Both parties agree that “long term” open economic issues shall
be settled within 90 days of the start of this agreement.

 

7)                          Performance Expectations

Both Parties acknowledge that certain performance levels, particularly regarding
quality and delivery, are necessary and normal to the ongoing supply
relationship.  Both parties agree that non-performance of these standards, by
either party, shall be deemed causal.  The non-performing party shall retain the
right to rectify the causal action within a timeframe reasonable to the
particular incident of non-performance.  The aggrieved party shall retain the
right to take appropriate action if the non-performing party does not rectify
the causal action.  In order to satisfy this requirement, both Parties agree
that reasonable performance metrics are necessary in order to establish base
line performance and to measure subsequent improvements.  These performance
metrics are to be developed jointly between DCX/Mopar and AAP in a mutually
agreeable fashion.

 

2

--------------------------------------------------------------------------------


 

Please acknowledge your agreement with the foregoing by executing this letter
below.

 

Agreed and accepted as of July 10, 2003
Aaron’s Automotive Products

 

/s/ Paul Komaromy

 

Paul Komaromy, President

 

 

Agreed and accepted as of July 10, 2003
DaimlerChrysler Corporation

 

/s/ Mitch A. Marecki

 

Mitch A. Marecki, Service Parts & Procurement

 

3

--------------------------------------------------------------------------------


 

White Paper Attachment
DCX/AAP Open Economic Issues
June 20, 2003

 

The following Open Economic issues require resolution as part of the Letter of
Agreement dated June     , 2003 between Daimler Chrysler Corporation (DCX) and
Aaron’s Automotive Products (AAP).  This document is intended to define each
open issue in terms of background, liability, and corrective action as well as
establishing target resolution as either “immediate” or “long term”

 

[XXX]:

 

1)                                      [XXX]:  $[XXX] (as of [XXX])

On a regular basis, AAP [XXX]. 
“IMMEDIATE”

2)                                      2002 [XXX]:  $TBD “LONG TERM”

3)                                      2003 [XXX]:  $TBD “LONG TERM”

[XXX].

 

[XXX]:

 

1)                                      [XXX]:  $[XXX] “IMMEDIATE”

In the spring of [XXX], AAP [XXX] to support the remanufacturing process.  This
purchase was [XXX].

2)                                      [XXX]% Mitigation/Inter-plants:  $[XXX]
“IMMEDIATE”

Effective [XXX] [XXX], [XXX], all DCX Interplants were mandated by DCX to r
[XXX] in line with the [XXX].  [XXX] complied with this mandate.  [XXX] ($[XXX])
and [XXX].  Based upon the previous agreement between Mopar and DCX, [XXX].

3)                                      Components returned to [XXX] “IMMEDIATE”

AAP was asked by [XXX].

4)                                      [XXX]:  $ TBD “LONG TERM”

Much confusion has developed regarding [XXX].  Due to the confusion, [XXX].

5)                                      Other Open [XXX]  $([XXX] up to $[XXX]
if Cases included) “Immediate/Long Term”

 

AAP was authorized [XXX], such as purchasing [XXX] / [XXX] / [XXX], [XXX], and
[XXX].  In addition, [XXX]

 

--------------------------------------------------------------------------------


 

Addendum Agreement dated 10/16/03

 

Reference, DC/AAP Letter of Agreement dated 7/10/03
“Open Economic Issues dated 6/20/03”

 

Background/Scope:  Within the DCX/AAP LOA dated 7/10/03, certain “Open Economic
Issues” were enumerated within an addendum to the agreement (“6/20/03”).  Within
the agreement, it was acknowledged by both parties that resolution of these. 
“Open Economic Issues” was to be accomplished in a series of phases with each
phase being addressed in an expedient manner.  The purpose of this document is
to record agreement between DCX/Mopar and AAP regarding resolution and agreement
as to “Phase One” of this process.

 

Phase One Issues Addressed and Resolved.

 

1)                                      [XXX] - $[XXX] - It is acknowledged and
agreed by both parties that this obligation is quantified as indicated and that
AAP will receive consideration for this issue within Phase One Resolution.

2)                                      [XXX]% [XXX] - $[XXX] - It is
acknowledged and agreed by both parties that this obligation is quantified as
indicated and that AAP will receive consideration for this issue within Phase
One Resolution.

3)                                      [XXX] - $[XXX] -It is acknowledged and
agreed by both parties that this obligation is quantified as indicated and that
AAP will receive consideration for this issue within Phase One Resolution.

 

Total AAP Consideration = $[XXX]

 

4)                                      [XXX] - $[XXX] it is agreed by both
parties that the amount of this obligation has since changed from the 6/20/03
agreement addendum and that Mopar will receive consideration for this issue
within Phase One Resolution for the amount equal to the total AAP consideration.

 

Total Mopar Consideration = $[XXX]

 

5)                                      It is acknowledged and agreed by both
parties that there is [XXX] net Phase One [XXX] and that to amount owing to each
party is net to $[XXX].

6)                                      “Phase One Settlement” - It is
acknowledged and agreed that all issues relative to Phase One Settlement are
considered closed with the issuance of this addendum, and releases each party
from any and all liabilities associated with these issues with no additional
recourse or liability.  It is further agreed that this addendum, once issued,
becomes part and parcel of the Letter of Agreement dated 7/10/03.

 

--------------------------------------------------------------------------------


 

7)                          “Phase Two Settlement” - It is acknowledged by both
parties that certain other Open Economic Issues as enumerated within the
addendum dated 6/20/03 will be pursued and resolved within Phase Two
Settlement.  Both parties agree that Phase Two Settlements will be addressed in
the most expedient matter possible and that that process will commence
immediately upon issuance of this addendum.

 

 

Agreed and Accepted 10/16/03:

 

Agreed and Accepted 10/16/03:

 

 

 

/s/ Paul Komaromy

 

 

/s/ David W. Swietik

 

Paul Komaromy, President of AAP

 

David W. Swietlik, Manager
Mopar P&S

 

2

--------------------------------------------------------------------------------


 

PRODUCTION PURCHASING
GENERAL TERMS AND CONDITIONS

 

1.  AGREEMENT.  Seller agrees to sell and deliver the goods or services
specified in DaimlerChrysler’s order in ACCORDANCE WITH THE TERMS AND CONDITIONS
CONTAINED IN THE ORDER, INCLUDING THE CLAUSES REFERENCED IN THE ORDER, THE TERMS
OF THIS FORM AND ANY SIGNED DOCUMENTS REFERENCED IN THE ORDER, all of which
constitute the entire and final agreement of the parties and cancels and
supersedes any prior or contemporaneous negotiation or agreements.  The
DaimlerChrysler clauses referenced are as currently published on
DAIMLERCHRYSLER’s Extended Enterprise website:  [XXX] or its successor site.  By
accepting this order, Seller acknowledges having actual knowledge of the text of
the referenced clauses.  DAIMLERCHRYSLER’S ORDER EXPRESSLY LIMITS ACCEPTANCE TO
THE TERMS OF THE ORDER AND ANY ADDITIONAL OR DIFFERENT TERMS, WHETHER CONTAINED
IN SELLER’S FORMS OR OTHERWISE PRESENTED BY SELLER ARE REJECTED UNLESS EXPRESSLY
AGREED TO AND SELLER SPECIFICALLY WAIVES ITS SIGNED ACCEPTANCE OF THIS ORDER BY
DAIMLERCHRYSLER, “Order” means a purchase order transmitted to Seller via
DaimlerChrysler’s Electronic Data Interchange system or delivered to Seller in a
paper format.

 

2.  ACCEPTANCE.  This order constitutes DaimlerChrysler’s offer to Seller and is
not binding on DaimlerChrysler until accepted by Seller and Seller specifically
waives its signed acceptance of this order or by a delivery of the goods,
rendering of services, or the commencement of work on goods to be specially
manufactured for DaimlerChrysler pursuant to this order.

 

3.  DELIVERY.  Time is of the essence.  Delivery must be effected within the
time specified in this order, or in accordance with DaimlerChrysler’s releases
or procedures, if so indicated in this order.  If Seller falls to make
deliveries or perform services at the agreed time, all damages suffered by
DaimlerChrysler and any premium transportation or other costs required to meet
the specified delivery schedule will be at the expense of Seller.

 

4.  PACKING, MARKING AND SHIPMENT.  a) Seller will pack and mark goods and make
shipments (including shipping on Saturdays and holidays, when requested) in
accordance with DaimlerChrysler’s instructions, meet carrier requirements and
assure delivery free of damage and deterioration.  All shipments of goods to
DaimlerChrysler’s plants must include two packing slips, or four packing slips
in the case of shipments directed to a DaimlerChrysler consolidation point. 
Whenever shipment is made by truck, Seller will enclose one of the packing slips
(or packing slip sets in the case of multiple item shipments) in an envelope and
Seller will record written instructions on the bill of lading directing the
delivering driver to deliver the envelope to DaimlerChrysler’s traffic
representative upon arrival at DaimlerChrysler’s plant.  Seller is responsible
for the goods until delivery at the designated FOB point.

 

3

--------------------------------------------------------------------------------


 

b) DaimlerChrysler may specify the carrier and/or method of transportation and
Seller will process shipping documents and route shipments of the goods from the
FOB point accordingly.  Seller will comply with all of DaimlerChrysler’s
transportation routing instructions, including, but not limited to, mode of
transportation, utilization of assigned carrier and identification of the
shipping point.  Seller will be responsible for all excess costs incurred
because of its failure to comply with DaimlerChrysler’s transportation
instructions.

c) DaimlerChrysler will not be responsible for delays in the payment of invoices
if the following requirements are not met:  invoices and packing slips must bear
the DaimlerChrysler-assigned supplier code purchase order number, part number,
the requisition number on quantity buys, or the release number on blanket
orders, the “Ship-to” address, DaimlerChrysler assigned, plant location code,
invoice-to address, and whether containers used are “returnable” or
“non-returnable.”

 

5.  RELEASE AUTHORIZATION.  When deliveries are specified to be in accordance
with DaimlerChrysler’s written releases, Seller will not fabricate or assemble
any goods, nor procure required materials, nor ship, any supplies, except to the
extent authorized by such written releases or provisions of this order
specifying minimum fabrication or delivery quantities.

 

6.  INSPECTION AND REJECTIONS.  DaimlerChrysler may inspect and evaluate all
goods (including all tooling and material used in their manufacture), and all
services at times and places designated by DaimlerChrysler.  Seller will provide
and maintain a Supplier Quality Assurance System approved by DaimlerChrysler and
which meets DaimlerChrysler specifications.  Seller’s plan will be in compliance
with DaimlerChrysler’s SUPERIMPAC Manual.  Seller will promptly comply with any
revisions to such manual, or its successors.  Seller will perform inspections as
designated by DaimlerChrysler and Seller will make inspection systems,
procedures and records available to DaimlerChrysler upon request. 
Notwithstanding payment or any prior inspection, DaimlerChrysler may revoke
acceptance, reject or require correction and return the goods to the Seller (at
Seller’s expense and risk of loss) any goods delivered or services rendered that
do not conform to applicable requirements.  This order is issued for the part
specifically identified in the order and any substitution of material, without
prior DaimlerChrysler approval, will be considered a breach of this order. 
Without limiting its remedies, after notice to Seller, DaimlerChrysler may
(i) replace or correct any non-conforming goods or services and charge Seller
the cost of such replacement or correction, (ii) cancel the order for default
under Clause 21 hereof, (iii) subject Seller’s account to a debit for the
damages suffered by DaimlerChrysler, and/or (iv) cause the removal of Seller, as
an approved DaimlerChrysler supplier.

 

7.  LABOR DISPUTES.  Seller will notify DaimlerChrysler immediately of any
actual or potential labor dispute delaying or threatening to delay timely
performance of this order, and will include all relevant information to
DaimlerChrysler.  Seller will notify DaimlerChrysler in writing six (6) months
in advance of the expiration of any current labor contract.  Prior to the
expiration of any labor contract of Seller, Seller will establish, at its
expense, a forty (40) working day supply of goods in a neutral warehouse site to
be located in the United States at least fifty (50) miles from Seller’s
manufacturing locations.

 

4

--------------------------------------------------------------------------------


 

Such supply of goods will be in placed at least ten (10) working days prior to
the expiration of any such contract.

 

8.  GENERAL WARRANTY.  (a) Seller warrants that the goods or services will
(i) comply with all specifications, drawings, descriptions or samples furnished
and/or specified by DaimlerChrysler, (ii) be merchantable, and (iii) be free
from defects in material and workmanship.  Seller further warrants that all
goods not designed by DaimlerChrysler will be fit and sufficient for the purpose
intended.  The warranty term will be coterminous with the warranty extended to
DaimlerChrysler’s customers by DaimlerChrysler.  Seller’s liability for a breach
of the warranties given herein will be determined by DaimlerChrysler’s analysis
of a sample of parts against which claims are made that the parts are
defective.  Seller will participate in such analysis in accordance with
DaimlerChrysler procedures.

(b) Seller further warrants that on delivery DaimlerChrysler will receive good
title to the goods and services, free and clear of all liens and encumbrances
and that all goods and services will be free from any actual or claimed patent,
copyright or trademark infringement.

(c) These warranties are in addition to any warranties implied by law or
otherwise made by Seller and will survive acceptance and payment by
DaimlerChrysler.

 

9.  PRICE WARRANTY.  (a) Seller warrants that the prices for the articles sold
to DaimlerChrysler hereunder are no less favorable than Seller currently extends
to any other customer for the same or similar goods or services in similar
quantities.  If Seller reduces its prices to others for the same or similar
goods or services during the term of this order, Seller will reduce the prices
to DaimlerChrysler for such goods or services correspondingly.  Seller warrants
that prices shown on this order are complete, and that no additional charges of
any type will be added without DaimlerChrysler’s express written consent.

(b) If Seller sells the part covered by this order to a third party for
incorporation into an assembly which is to be sold to DaimlerChrysler, the price
for such part will be no more than the price provided in this order, plus any
additional costs actually incurred by Seller in providing the part to such third
party.

 

10.  PROPERTY AND SPECIAL TOOLING.  Unless otherwise provided in this order,
property of every description including all tools, equipment, material,
drawings, manufacturing aids and replacements of the foregoing furnished by
DaimlerChrysler, either directly or indirectly, or as acquired or manufactured
by Seller for use in the performance of this order, for which Seller has been
reimbursed by DaimlerChrysler (“Special Tooling”), will be (i) the property of
DaimlerChrysler, (ii) plainly marked or otherwise adequately identified by
Seller as the property of DaimlerChrysler, and (iii) safely stored separate and
apart from Seller’s property.  Seller will adhere to the DaimlerChrysler
procedure in effect at the time for submitting requests for reimbursement for
tooling costs, including but not limited to the use of the DaimlerChrysler “Tool
Record Form.” All requests for reimbursement for tooling costs are subject to
review, approval and audit, by DaimlerChrysler.  Seller will retain and not use
or rework tooling or property of DaimlerChrysler except for performance of work
hereunder or as authorized in writing by DaimlerChrysler.  Seller will keep such
tooling

 

5

--------------------------------------------------------------------------------


 

or property in its possession and/or control in good condition, fully covered by
insurance, free of liens and encumbrances and will replace such tooling or
property when lost, damaged or destroyed.  All DaimlerChrysler tooling or
property will be transferred as DaimlerChrysler may direct, at any time.  If
Seller makes any unauthorized transfer of Special Tooling, Seller will reimburse
DaimlerChrysler for any costs incurred by DaimlerChrysler in returning the
tooling to DaimlerChrysler or moving the tooling as directed by DaimlerChrysler.

 

11.  INSURANCE AND INDEMNIFICATION.  (a) Insurance.  Seller will provide
worker’s compensation, comprehensive general, liability, automobile, public
liability, and property damage insurance in amounts and coverage sufficient to
cover all claims hereunder.  Such policies will name DaimlerChrysler as an
additional insured thereunder and shall contain endorsements stating that thee
policies are primary and not excess over or contributory with any other valid,
applicable, and collectible insurance in force for DaimlerChrysler. 
DaimlerChrysler may require Seller to furnish evidence of the foregoing
insurance but failure to comply with these insurance requirements will not
relieve Seller of its liability and obligation under this clause.

(b) Indemnification.  Seller will defend, indemnify, and hold DaimlerChrysler
harmless against all claims, liabilities, losses, damages, and settlement
expenses in connection with any breach by Seller of these general conditions or
for injury or death of any person and damage or loss of any property allegedly
or actually resulting from or arising out of any act, omission or negligent work
of Seller or its employees, agents, or subcontractors in connection with
performing this order, either on DaimlerChrysler’s property of in the course of
their employment.

 

12.  CHANGES.  a) DaimlerChrysler-may, at any time, make changes in this order. 
Any claim by Seller for a change in price adjustment must be asserted in writing
within ten (10) days from date of receipt by Seller of DaimlerChrysler’s
notification of any change.  DaimlerChrysler will have the right to verify all
claims hereunder by auditing relevant records, facilities, work or materials of
Seller.  Seller agrees to proceed with the order as changed under this
Clause 12.

b) All engineering changes, whether initiated by DaimlerChrysler or Seller, will
be processed pursuant to DaimlerChrysler practices in effect at the time of the
change using the DaimlerChrysler “Product Change Notice (PCN)” system, or it
successors.  All DaimlerChrysler approved engineering changes to the part
specification will be promptly implemented by Seller as directed by
DaimlerChrysler.  Price changes for DaimlerChrysler approved engineering changes
are to be based solely on the design cost variance from the superseded design
and must be substantiated with appropriate documentation satisfactory to
DaimlerChrysler.

c) Seller certifies the location(s) from which it will ship the goods covered by
the order are as specified in the order.  If Seller at any time intends to
change such location(s), Seller must notify DaimlerChrysler prior to the change
so that the effect of such change can be evaluated and negotiated as necessary,
for its effect on transit time, packaging methods, and other significant impact
on DaimlerChrysler.  If Seller does not notify DaimlerChrysler of any increased
transportation charges in advance of a change in shipping point(s), Seller will
be responsible for such costs.

 

6

--------------------------------------------------------------------------------


 

13.  SERVICE PARTS.  a) Seller will make parts for DaimlerChrysler’s service and
warranty requirements for ten years or for such longer time as may be required
by DaimlerChrysler after the order is terminated.  The price of the part for
DaimlerChrysler’s service requirements will be the price provided in the order
plus costs actually incurred for special packaging.

b) If the part is no longer required for DaimlerChrysler’s vehicle production,
then the price of the part for DaimlerChrysler’s service requirements will be no
greater than the last price stated in the order plus or minus (1) any changes in
the cost of materials since the order was terminated, plus (2) a volume
adjustment reflecting the actual increase in the cost per unit of producing
fewer units, plus (3) a set-up charge reflecting the actual cost of preparation
for the production run, plus (4) any additional costs actually incurred for
special packaging.  All of the foregoing components of the price will be
documented to DaimlerChrysler’s reasonable satisfaction, including, but not
limited to, set-up detail, machine productivity, scrap allowance, labor
inefficiencies and excess raw material requirements.

c) If the parts are manufactured in a country other than the country in which
the goods are delivered to DaimlerChrysler, Seller will mark the goods shipped
for DaimlerChrysler’s service requirements “Made in (country of origin)”

 

14.  CLAIMS ADJUSTMENT.  DaimlerChrysler may at any time and without notice
deduct or set-off Seller’s claims for money due or to become due from
DaimlerChrysler against any claims that DaimlerChrysler has or may have arising
out of this or any other transaction between DaimlerChrysler and Seller.

 

15.  CUSTOMS.  a) Seller will promptly, notify DaimlerChrysler in writing of
material or components used by Seller in filling this order, which Seller
purchases in a country other than the country in which the goods are delivered
to DaimlerChrysler.  Seller will furnish DaimlerChrysler with any documentation
and information necessary to establish the country of origin or to comply with
the applicable country’s rules of origin requirements.  Seller will promptly
advise DaimlerChrysler of any material or components imported into the country
of origin and any duty included in the purchase price of the goods.

b) The rights to and benefits of any duty drawback, including rights developed
by substitution and rights which may be acquired from Seller’s suppliers and
export credits, to the extent transferable to DaimlerChrysler, are the property
of DaimlerChrysler.  Seller will provide all documentation and information and
take any necessary steps to drawback any duty, taxes or fees paid to, and to
receive export credits from, the government of the country of origin upon
exportation of the goods from such country.

c) The responsibility for customs duty and customs brokers’ fees will be
determined in accordance with the transportation code stated in this order.  If
DaimlerChrysler is responsible for customs duties, it will be responsible for
normal duties only.  Seller will be responsible for any special duties,
including but not limited to, marking, anti-dumping and countervailing duties,
to the extent permitted under the law of the country of importation.  Seller
will provide DaimlerChrysler or the appropriate governmental authority all
documentation and information required by law or regulation or otherwise
necessary to determine the proper minimum duty to be paid upon the

 

7

--------------------------------------------------------------------------------


 

importation of the goods into any country or to obtain any refunds or drawbacks
of duties paid.

d) Seller will advise DaimlerChrysler if the importation or exportation of the
goods requires an import or export license.  Seller will assist DaimlerChrysler
in obtaining any such license.

e) Seller will provide to DaimlerChrysler and the appropriate governmental
agency the documentation necessary to determine the admissibility and the effect
of entry of the goods into the country in which the goods are delivered to
DaimlerChrysler.  Seller warrants that the information regarding the import or
export of the goods supplied to DaimlerChrysler is true and correct in every
respect and that all sales covered by this order will be made at not less than
fair value under the anti-dumping laws of the countries to which the goods are
exported.

 

16.  USE OF DAIMLERCHRYSLER’S NAME.  Seller will not, without the prior written
consent of DaimlerChrysler, in any manner publish the fact that Seller has
furnished or contracted to furnish DaimlerChrysler goods and/or services, or use
the name or trademarks of DaimlerChrysler its products, or any of its associated
companies in Seller’s advertising or other publication.  Seller will not place
its, or any third party’s trademark or other designation on the part if the part
bears a DaimlerChrysler trademark or an identifying mark specified by
DaimlerChrysler, or if the part is peculiar to DaimlerChrysler’s design (“Marked
Part”).  Seller will sell Marked Parts, and similar goods, only to
DaimlerChrysler and will not sell Marked Parts or similar goods to third parties
without DaimlerChrysler’s prior written consent.

 

17.  INFORMATION DISCLOSED.  The specifications, drawings, designs,
manufacturing data and other information transmitted to Seller by
DaimlerChrysler in connection with the performance of this order are the
property of DaimlerChrysler and may be covered by one or more DaimlerChrysler
patents, patent applications or copyrights.  Seller will handle all of this
information in such a manner to insure that it is not used for any purpose
detrimental to the interests of DaimlerChrysler.  Unless expressly provided in
this order or otherwise agreed to in writing by DaimlerChrysler, Seller’s
disclosure rights regarding products or services related to this order, and
information relating thereto shall be limited to any valid copyright thereon or
patent Seller may hold covering the manufacture, use and sale of the products or
services.

 

18.  PATENTS.  No rights are granted to Seller under any DaimlerChrysler patents
except as may be necessary to fulfill Seller’s obligations under this order. 
Seller agrees to defend all suits, actions or proceedings which may be brought
against DaimlerChrysler, any of its associated companies or its customers for
alleged infringement of any proprietary interest resulting from the use or sale
of the goods or services provided hereunder and to pay all expense and fees of
counsel which may be incurred in defending, and all costs, damages, or other
recoveries in every such suit.

 

19.  ASSIGNMENT.  This order will not be assigned or delegated, in whole or in
part, without DaimlerChrysler’s prior written consent, including, but not
limited to, the subcontracting of work to be performed hereunder or the transfer
of Special Tooling to third parties for the performance of work hereunder.

 

8

--------------------------------------------------------------------------------


 

20.  TERMINATION AT DAIMLERCHRYSLER’S OPTION.  DaimlerChrysler may terminate
this order at any time without cause in whole or in part by written notice,
whereupon Seller will stop work on the date and to the extent specified in such
notice and terminate all orders and subcontracts that relate to the terminated
order.  Within thirty (30) days after receipt or termination notice, Seller will
submit all claims resulting from such termination.  DaimlerChrysler will have
the right to verify such claims by auditing the relevant records, facilities,
work or materials of Seller and/or its subcontractors.  DaimlerChrysler will pay
Seller for finished work accepted by DaimlerChrysler as well as for the
documented cost to Seller of work in process and raw material allocable to the
terminated work which is not in excess of any prior DaimlerChrysler
authorization.  Payment made under this Clause 20 will constitute
DaimlerChrysler’s only liability for termination hereunder with title and right
of possession to all delivered goods and services vesting in DaimlerChrysler
immediately upon DaimlerChrysler’s tender of such payment.  The provisions of
this Clause 20 will not apply to any cancellation by DaimlerChrysler for default
by Seller or for any other cause recognized by law or specified by this order.

 

21.  CANCELLATION FOR DEFAULT.  If Seller (i) fails to deliver goods or perform
services at the time specified herein, or (ii) fails to perform any other
provisions hereof and does not cure such failure within a period of ten (10)
days after receipt of written notice from DaimlerChrysler specifying such
failure, or (iii) becomes insolvent, makes an assignment in favor of creditors
or enters bankruptcy or dissolution procedures, or (iv) is merged into another
company and/or is expropriated or nationalized, DaimlerChrysler may cancel the
whole or any part of this order without any liability, except for payment due
for goods and services delivered and accepted.  Upon such termination
DaimlerChrysler will have the right, and on notice to Seller, to take title to
and possession of all or any part of such work performed by Seller under this
order.

 

22.  TAXES.  (a) The goods purchased hereunder are for resale or for an exempt
purpose and are exempt from state and local sales or use taxes.  The following
retail license numbers are applicable for the states indicated in clause 023.

 

Illinois

 

[XXX]

 

Missouri

 

[XXX]

 

Texas

 

[XXX]

 

Wisconsin

 

[XXX]

 

 

The following direct payment permit numbers are applicable for the states
indicated.

 

Alabama (Huntsville Electronics)

 

[XXX]

 

Indiana

 

[XXX]

 

New York

 

[XXX]

 

Ohio (Twinsburg)

 

[XXX]

 

Ohio (Toledo Machining)

 

[XXX]

 

Ohio (Dayton)

 

[XXX]

 

Ohio (Sandusky Plastics)

 

[XXX]

 

Ohio (Toledo Assembly)

 

[XXX]

 

Michigan (DaimlerChrysler Corporation)

 

[XXX]

 

Michigan (Acustar, Inc.)

 

[XXX]

 

 

9

--------------------------------------------------------------------------------


 

(b) Canada Federal Sales Tax License number is [XXX].  DaimlerChrysler certifies
that the goods are ordered for resale.  Ontario Sales Tax permit number is
[XXX].

 

23.  REMEDIES.  The rights and remedies herein reserved to DaimlerChrysler are
cumulative and in addition to any other or further rights and remedies available
at law or in equity.  No waiver of any breach of any provision of this order
will constitute a waiver of any other breach or a waiver of such provision.

 

24.  REQUIRED COMPLIANCE:  In providing goods or services hereunder, Seller will
comply with any and all applicable Federal, State and Local laws (including
Canadian or other foreign laws), and regulations promulgated thereunder.  Seller
will defend, indemnify and hold DaimlerChrysler harmless from and against any
and all claims, losses, damages, costs and expenses resulting from or arising
out of any failure of Seller or Seller’s employees, agents and subcontractors to
comply with any applicable governmental regulations and/or statutes.

 

25.  SUPPLIERS WITH SPECIAL NEEDS.  DaimlerChrysler actively seeks suppliers
with special needs and encourages Seller to use suppliers with special needs.  A
supplier with special needs is a business establishment, which meets one or more
of the following conditions:

(i) a small business, as defined in Title 15, Section 632 of the United States
Code and related regulations; (ii) a small business owned and controlled by
socially disadvantaged individuals (at least 51 percent of the business is owned
and controlled by one or more socially and economically disadvantaged
individuals and the management and daily business operations are controlled by
one or more such individuals); and (iii) a business that is at least 51 percent
owned by a woman or women who also control and operate the business.  Seller
will inform DaimlerChrysler annually the percentage, based on a dollar value, of
the content provided by suppliers with special needs for the part purchased
hereunder as well as the basis for claiming that such content was provided by a
supplier with special needs.

 

26.  GOVERNING LAW.  This order and all transactions between DaimlerChrysler
Corporation and Seller will be governed by and construed in accordance with the
laws of Michigan as if entirely performed therein.  In the case of
DaimlerChrysler Canada Inc., this order between DaimlerChrysler Canada Inc. and
Seller will be governed by and construed in accordance with the laws of the
province of Ontario, Canada as if entirely performed therein.  The 1980 United
Nations Convention on Contracts for the International Sale of Goods, to the
extent it may be deemed to apply, shall not, pursuant to Article 6 thereof apply
to this order or any transactions pursuant hereto.

 

27.  ELECTRONIC COMMUNICATION.  DaimlerChrysler will prescribe the methods of
communication between seller and DaimlerChrysler and seller agrees to follow
DaimlerChrysler’s prescriptions.

 

10

--------------------------------------------------------------------------------